     Case 1:20-cv-00413-NONE-SKO Document 21 Filed 09/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   PETER PALMERO,                                     No. 1:20-cv-00413-NONE-SKO (HC)
12                      Petitioner,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS (1) TO DENY
13          v.                                          MOTION TO STAY AND (2) TO DISMISS
                                                        PETITION IN PART
14   JIM ROBERTSON, Warden,
                                                        (Doc. Nos. 1, 3, 14, 19)
15                      Respondent.
16

17          Petitioner Peter Palmero, a state prison, has petitioned the court for a writ of habeas

18   corpus under 28 U.S.C. § 2254, challenging his 2017 conviction for possessing a sharp instrument

19   in a penal institution. His petition is based on claims that (1) the evidence at trial was insufficient

20   to establish the elements of the offense of conviction, (2) he was not provided effective assistance

21   by his trial counsel and (3) he was not provided effective assistance by his appellate counsel.

22   (Doc. No. 1 at 16, 20, 27.) Petitioner has conceded that he has failed to exhaust state remedies as

23   to his second and third claims alleging ineffective assistance of counsel, but has brought

24   duplicative motions for stay and abeyance seeking a stay of these federal habeas proceedings

25   while he returns to state court to exhaust his unexhausted ineffective assistance claims. (Doc.

26   Nos. 3, 14.)

27          This action was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §

28   636(b)(1)(B) and Local Rule 302. On August 12, 2020, the assigned magistrate judge issued
                                                        1
     Case 1:20-cv-00413-NONE-SKO Document 21 Filed 09/24/20 Page 2 of 2

 1   findings and recommendation recommending that petitioner’s motion for stay and abeyance be

 2   denied and that his ineffective assistance of counsel claims be dismissed because petitioner had

 3   not made the required showing justifying the granting of a stay. (Doc. No. 19 at 2-5) (citing

 4   Rhines v. Weber, 544 U.S. 269, 277–78 (2005)) Petitioner has objected to the magistrate judge’s

 5   findings and recommendations. (Doc. No. 20.)

 6          Pursuant to 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this court has reviewed this

 7   case de novo and finds the pending findings and recommendations to be supported by the record

 8   and proper analysis. Having also reviewed petitioner’s objections, the court finds that petitioner

 9   has failed to meaningfully address or contradict the analysis set forth in the findings and

10   recommendations. Accordingly, the court will adopt the pending findings and recommendations.

11          Accordingly, the court ORDERS as follows:

12          1.      The findings and recommendations (Doc. No. 19), filed on August 12, 2020, are

13                  ADOPTED in full;

14          2.      Petitioner’s motions for stay and abeyance (Doc. Nos. 3, 14) are DENIED;

15          3.      Petitioner’s second and third claims for federal habeas relief as set forth in his

16                  petition (Doc. No. 1) are DISMISSED; and

17          4.      The matter is REFERRED BACK to the magistrate judge for further proceedings

18                  with respect to petitioner’s remaining claim for federal habeas relief.

19   IT IS SO ORDERED.
20
        Dated:     September 23, 2020
21                                                         UNITED STATES DISTRICT JUDGE

22

23

24

25

26
27

28
                                                       2
